internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-105915-99 date date company a company b company c shareholder state state law provision provision provision provision a b c dear this letter responds to a letter from your authorized representatives dated date submitted on behalf of company a requesting various rulings relating to company a’s contemplated conversion under state law from a corporation to a limited_partnership company represents the following facts plr-105915-99 company a was incorporated in state on a and elected under sec_1362 to be an s_corporation that same date shareholder owns percent of company a's stock company a intends to become a limited_partnership under state law which permits a change in the type of entity without a disruption or interruption of the entity's existence the intent of state law as represented by company is to allow entities to use a conversion_transaction as an alternative to a merger before the conversion shareholder will form company b a state limited_liability_company company b will contribute cash or other assets to company a in exchange for a b percent interest in company a company a then will become a state limited_partnership company c by filing articles of conversion with state pursuant to provisions state law company b will be the general_partner with a b percent interest in company c and shareholder will be the limited_partner with a c percent interest on the date of conversion company c company a prior to conversion will elect under sec_301_7701-3 of the procedure and administration regulations and sec_301_7701-3t of the temporary regulations the check-the-box_regulations to continue to be classified as an association_taxable_as_a_corporation for federal tax purposes company intends the conversion_transaction to be a sec_368 reorganization see revrul_64_250 1964_2_cb_333 which provides that a reorganization under sec_368 does not terminate a company's s_corporation_election sec_1361 of the internal_revenue_code provides that the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for that year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not among other things b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual and d have more than one class of stock except as provided in sec_301_7701-3 regarding eligible entities in existence before date sec_301_7701-3 provides that unless the entity elects otherwise a domestic eligible_entity is i a partnership if it has two or more members or ii disregarded as an entity separate from its owner plr-105915-99 if it has a single owner sec_301_7701-3t a of the temporary regulations defines an eligible_entity as a business_entity that is not classified as a corporation under sec_301 b or a per_se_corporation company b is a state limited_liability_company with a single owner it is not a per_se_corporation thus company b is disregarded as an entity separate from its owner shareholder who is treated as owning company b's assets directly the b percent interest in company a owned by company b is treated as being owned directly by shareholder sec_1_1361-1 provides that except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances the partnership_agreement provides for equal allocations of profits distributions of cash from operations and distributions upon dissolution the main differences between the respective interests of the partners relate to management and liability a under the partnership_agreement company b has voting rights and all rights and powers necessary to manage company c whereas shareholder with some exceptions has no rights or powers to participate in company c's management and control b under the state limited_partnership statute company b can be made liable for claims against company c whereas plr-105915-99 shareholder is not liable for company c’s obligations unless it participates in control of the business c under the partnership_agreement company b shall be indemnified for claims made against it by third parties relating to any liability or damage incurred because of the performance or omission of any authorized act by company b relating to the business of company c d under the partnership_agreement company b may be removed as general_partner of company c by a vote of percent of the partners’ sharing ratio both partners of company c will have identical rights to partnership_distributions and liquidation proceeds under the partnership_agreement thus the two different interests in company c general and limited will not constitute more than one class of stock for purposes of sec_1361 sec_301_7701-3t a provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in this section an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner under state law a state corporation may convert to any other type of entity including a limited_partnership provision the conversion is effective when state issues a certificate of conversion provision upon issuance of the certificate the converting entity continues to exist without interruption but in the organizational form of the converted entity rather than in its prior organizational form provision all rights title and interests in property owned by the converting entity continue to be owned by the converted entity without reversion or impairment and without any transfer or assignment having occurred id all liabilities and obligations of the converting entity continue to be liabilities and obligations of the converted entity without impairment or diminution id based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations we rule that company a's conversion under state law to company c and the concurrent election by company c to plr-105915-99 continue to be classified as an association_taxable_as_a_corporation for federal tax purposes will not terminate company c's election under sec_1362 to be an s_corporation except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company a's eligibility under sec_1361 to be an s_corporation as well as the validity of its election under sec_1362 in accordance with the power_of_attorney on file with this office we are sending you the original of this letter and a copy to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely william p o'shea chief branch office of assistant chief_counsel passthroughs and special industries encl copy for sec_6110 purposes cc
